
	
		I
		112th CONGRESS
		1st Session
		H. R. 1136
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Langevin (for
			 himself, Mr. Bartlett,
			 Mr. Ruppersberger,
			 Ms. Loretta Sanchez of California,
			 Mr. Andrews, and
			 Mr. Dicks) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend chapter 35 of title 44, United States Code, to
		  create the National Office for Cyberspace, to revise requirements relating to
		  Federal information security, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Executive Cyberspace
			 Coordination Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Title I—Federal information security amendments
					Sec. 101. Coordination of Federal information
				policy.
					Sec. 102. Information security acquisition
				requirements.
					Sec. 103. Technical and conforming amendments.
					Sec. 104. Effective date.
					Title II—Federal Chief Technology Officer
					Sec. 201. Office of the Chief Technology Officer.
					Title III—Strengthening Cybersecurity for Critical
				Infrastructure
					Sec. 301. Definitions.
					Sec. 302. Authority of Secretary.
				
			IFederal
			 information security amendments
			101.Coordination of
			 Federal information policyChapter 35 of title 44, United States Code,
			 is amended by striking subchapters II and III and inserting the
			 following:
				
					IIInformation
				security
						3551.PurposesThe purposes of this subchapter are
				to—
							(1)provide a
				comprehensive framework for ensuring the effectiveness of information security
				controls over information resources that support Federal operations and
				assets;
							(2)recognize the
				highly networked nature of the current Federal computing environment and
				provide effective Governmentwide management and oversight of the related
				information security risks, including coordination of information security
				efforts throughout the civilian, national security, and law enforcement
				communities;
							(3)provide for
				development and maintenance of minimum controls required to protect Federal
				information and information infrastructure;
							(4)provide a
				mechanism for improved oversight of Federal agency information security
				programs;
							(5)acknowledge that
				commercially developed information security products offer advanced, dynamic,
				robust, and effective information security solutions, reflecting market
				solutions for the protection of critical information infrastructures important
				to the national defense and economic security of the Nation that are designed,
				built, and operated by the private sector; and
							(6)recognize that the
				selection of specific technical hardware and software information security
				solutions should be left to individual agencies from among commercially
				developed products.
							3552.Definitions
							(a)Section 3502
				definitionsExcept as provided under subsection (b), the
				definitions under section 3502 shall apply to this subchapter.
							(b)Additional
				definitionsIn this subchapter:
								(1)The term
				adequate security means security that complies with the
				regulations promulgated under section 3554 and the standards promulgated under
				section 3558.
								(2)The term
				incident means an occurrence that actually or potentially
				jeopardizes the confidentiality, integrity, or availability of an information
				system, information infrastructure, or the information the system processes,
				stores, or transmits or that constitutes a violation or imminent threat of
				violation of security policies, security procedures, or acceptable use
				policies.
								(3)The term
				information infrastructure means the underlying framework that
				information systems and assets rely on in processing, storing, or transmitting
				information electronically.
								(4)The term
				information security means protecting information and information
				infrastructure from unauthorized access, use, disclosure, disruption,
				modification, or destruction in order to provide—
									(A)integrity, which
				means guarding against improper information modification or destruction, and
				includes ensuring information nonrepudiation and authenticity;
									(B)confidentiality,
				which means preserving authorized restrictions on access and disclosure,
				including means for protecting personal privacy and proprietary information;
									(C)availability,
				which means ensuring timely and reliable access to and use of information;
				and
									(D)authentication, which means using digital
				credentials to assure the identity of users and validate access of such
				users.
									(5)The term
				information technology has the meaning given that term in section
				11101 of title 40.
								(6)(A)The term national
				security system means any information infrastructure (including any
				telecommunications system) used or operated by an agency or by a contractor of
				an agency, or other organization on behalf of an agency—
										(i)the function, operation, or use of
				which—
											(I)involves intelligence activities;
											(II)involves cryptologic activities related
				to national security;
											(III)involves command and control of
				military forces;
											(IV)involves equipment that is an integral
				part of a weapon or weapons system; or
											(V)subject to subparagraph (B), is critical
				to the direct fulfillment of military or intelligence missions; or
											(ii)is protected at all times by
				procedures established for information that have been specifically authorized
				under criteria established by an Executive order or an Act of Congress to be
				kept classified in the interest of national defense or foreign policy.
										(B)Subparagraph (A)(i)(V) does not
				include a system that is to be used for routine administrative and business
				applications (including payroll, finance, logistics, and personnel management
				applications).
									3553.National
				Office for Cyberspace
							(a)EstablishmentThere
				is established within the Executive Office of the President an office to be
				known as the National Office for Cyberspace.
							(b)Director
								(1)In
				generalThere shall be at the head of the National Office for
				Cyberspace a Director, who shall be appointed by the President by and with the
				advice and consent of the Senate. The Director of the National Office for
				Cyberspace shall administer all functions designated to such Director under
				this subchapter and collaborate to the extent practicable with the heads of
				appropriate agencies, the private sector, and international partners. The
				Office shall serve as the principal office for coordinating issues relating to
				cyberspace, including achieving an assured, reliable, secure, and survivable
				information infrastructure and related capabilities for the Federal Government,
				while promoting national economic interests, security, and civil
				liberties.
								(2)Basic
				payThe Director of the
				National Office for Cyberspace shall be paid at the rate of basic pay for level
				III of the Executive Schedule.
								(c)StaffThe Director of the National Office for
				Cyberspace may appoint and fix the pay of additional personnel as the Director
				considers appropriate.
							(d)Experts and
				consultantsThe Director of
				the National Office for Cyberspace may procure temporary and intermittent
				services under section 3109(b) of title 5.
							3554.Federal
				Cybersecurity Practice Board
							(a)EstablishmentWithin the National Office for Cyberspace,
				there shall be established a board to be known as the Federal
				Cybersecurity Practice Board (in this section referred to as the
				Board).
							(b)MembersThe
				Board shall be chaired by the Director of the National Office for Cyberspace
				and consist of not more than 10 members, with at least one representative
				from—
								(1)the Office of
				Management and Budget;
								(2)civilian
				agencies;
								(3)the Department of
				Defense;
								(4)the Federal law
				enforcement community;
								(5)the Federal Chief
				Technology Office; and
								(6)such additional
				military and civilian agencies as the Director considers appropriate.
								(c)Responsibilities
								(1)Development of
				policies and proceduresSubject to the authority, direction, and
				control of the Director of the National Office for Cyberspace, the Board shall
				be responsible for developing and periodically updating information security
				policies and procedures relating to the matters described in paragraph (2). In
				developing such policies and procedures, the Board shall require that all
				matters addressed in the policies and procedures are consistent, to the maximum
				extent practicable and in accordance with applicable law, among the civilian,
				military, intelligence, and law enforcement communities.
								(2)Specific matters
				covered in policies and procedures
									(A)Minimum security
				controlsThe Board shall be responsible for developing and
				periodically updating information security policies and procedures relating to
				minimum security controls for information technology, in order to—
										(i)provide
				Governmentwide protection of Government-networked computers against common
				attacks; and
										(ii)provide
				agencywide protection against threats, vulnerabilities, and other risks to the
				information infrastructure within individual agencies.
										(B)Measures of
				effectivenessThe Board shall
				be responsible for developing and periodically updating information security
				policies and procedures relating to measurements needed to assess the
				effectiveness of the minimum security controls referred to in
				subparagraph (A). Such measurements
				shall include a risk scoring system to evaluate risk to information security
				both Governmentwide and within contractors of the Federal Government.
									(C)Products and
				servicesThe Board shall be
				responsible for developing and periodically updating information security
				policies, procedures, and minimum security standards relating to criteria for
				products and services to be used in agency information systems and information
				infrastructure that will meet the minimum security controls referred to in
				subparagraph (A). In carrying out
				this subparagraph, the Board shall act in consultation with the Office of
				Management and Budget and the General Services Administration.
									(D)RemediesThe Board shall be responsible for
				developing and periodically updating information security policies and
				procedures relating to methods for providing remedies for security deficiencies
				identified in agency information infrastructure.
									(3)Additional
				considerationsThe Board
				shall also consider—
									(A)opportunities to engage with the
				international community to set policies, principles, training, standards, or
				guidelines for information security;
									(B)opportunities to
				work with agencies and industry partners to increase information sharing and
				policy coordination efforts in order to reduce vulnerabilities in the national
				information infrastructure; and
									(C)options necessary
				to encourage and maintain accountability of any agency, or senior agency
				official, for efforts to secure the information infrastructure of such
				agency.
									(4)Relationship to
				other standardsThe policies and procedures developed under
				paragraph (1) are supplemental to the
				standards promulgated by the Director of the National Office for Cyberspace
				under section 3558.
								(5)Recommendations
				for regulationsThe Board shall be responsible for making
				recommendations to the Director of the National Office for Cyberspace on
				regulations to carry out the policies and procedures developed by the Board
				under
				paragraph (1).
								(d)RegulationsThe
				Director of the National Office for Cyberspace, in consultation with the
				Director of the Office of Management and the Administrator of General Services,
				shall promulgate and periodically update regulations to carry out the policies
				and procedures developed by the Board under subsection (c).
							(e)Annual
				ReportThe Director of the National Office for Cyberspace shall
				provide to Congress a report containing a summary of agency progress in
				implementing the regulations promulgated under this section as part of the
				annual report to Congress required under section 3555(a)(8).
							(f)No disclosure by
				Board requiredThe Board is
				not required to disclose under section 552 of title 5 information submitted by
				agencies to the Board regarding threats, vulnerabilities, and risks.
							3555.Authority and
				functions of the Director of the National Office for Cyberspace
							(a)In
				GeneralThe Director of the National Office for Cyberspace shall
				oversee agency information security policies and practices, including—
								(1)developing and
				overseeing the implementation of policies, principles, standards, and
				guidelines on information security, including through ensuring timely agency
				adoption of and compliance with standards promulgated under section
				3558;
								(2)requiring
				agencies, consistent with the standards promulgated under section 3558 and
				other requirements of this subchapter, to identify and provide information
				security protections commensurate with the risk and magnitude of the harm
				resulting from the unauthorized access, use, disclosure, disruption,
				modification, or destruction of—
									(A)information
				collected or maintained by or on behalf of an agency; or
									(B)information
				infrastructure used or operated by an agency or by a contractor of an agency or
				other organization on behalf of an agency;
									(3)coordinating the
				development of standards and guidelines under section 20 of the National
				Institute of Standards and Technology Act (15 U.S.C. 278g–3) with agencies and
				offices operating or exercising control of national security systems (including
				the National Security Agency) to assure, to the maximum extent feasible, that
				such standards and guidelines are complementary with standards and guidelines
				developed for national security systems;
								(4)overseeing agency
				compliance with the requirements of this subchapter, including through any
				authorized action under section 11303 of title 40, to enforce accountability
				for compliance with such requirements;
								(5)reviewing at least
				annually, and approving or disapproving, agency information security programs
				required under section 3556(b);
								(6)coordinating
				information security policies and procedures of the Federal Government with
				related information resources management policies and procedures on the
				security and resiliency of cyberspace;
								(7)overseeing the
				operation of the Federal information security incident center required under
				section 3559;
								(8)reporting to
				Congress no later than March 1 of each year on agency compliance with the
				requirements of this subchapter, including—
									(A)a summary of the
				findings of audits required by section 3557;
									(B)an assessment of
				the development, promulgation, and adoption of, and compliance with, standards
				developed under section 20 of the National Institute of Standards and
				Technology Act (15 U.S.C. 278g–3) and promulgated under section 3558;
									(C)significant
				deficiencies in agency information security practices;
									(D)planned remedial
				action to address such deficiencies; and
									(E)a summary of, and
				the views of the Director of the National Office for Cyberspace on, the report
				prepared by the National Institute of Standards and Technology under section
				20(d)(10) of the National Institute of Standards and Technology Act (15 U.S.C.
				278g–3);
									(9)coordinating the defense of information
				infrastructure operated by agencies in the case of a large-scale attack on
				information infrastructure, as determined by the Director;
								(10)establishing a national strategy not later
				than 120 days after the date of the enactment of this section;
								(11)coordinating information security training
				for Federal employees with the Office of Personnel Management;
								(12)ensuring the adequacy of protections for
				privacy and civil liberties in carrying out the responsibilities of the
				Director under this subchapter;
								(13)making recommendations that the Director
				determines are necessary to ensure risk-based security of the Federal
				information infrastructure and information infrastructure that is owned,
				operated, controlled, or licensed for use by, or on behalf of, the Department
				of Defense, a military department, or another element of the intelligence
				community to—
									(A)the Director of
				the Office of Management and Budget;
									(B)the head of an
				agency; or
									(C)to Congress with
				regard to the reprogramming of funds;
									(14)ensuring, in
				consultation with the Administrator of the Office of Information and Regulatory
				Affairs, that the efforts of agencies relating to the development of
				regulations, rules, requirements, or other actions applicable to the national
				information infrastructure are complementary;
								(15)when directed by
				the President, carrying out the responsibilities for national security and
				emergency preparedness communications described in section 706 of the
				Communications Act of 1934 (47 U.S.C. 606) to ensure integration and
				coordination; and
								(16)as assigned by
				the President, other duties relating to the security and resiliency of
				cyberspace.
								(b)Recruitment
				programNot later than 1 year
				after appointment, the Director of the National Office for Cyberspace shall
				establish a national program to conduct competitions and challenges that
				instruct United States students in cybersecurity education and computer
				literacy.
							(c)Budget oversight
				and reporting(1)The head of each agency shall submit to the
				Director of the National Office for Cyberspace a budget each year for the
				following fiscal year relating to the protection of information infrastructure
				for such agency, by a date determined by the Director that is before the
				submission of such budget by the head of the agency to the Office of Management
				and Budget.
								(2)The Director shall review and offer a
				non-binding approval or disapproval of each agency’s annual budget to each such
				agency before the submission of such budget by the head of the agency to the
				Office of Management and Budget.
								(3)If the Director offers a non-binding
				disapproval of an agency’s budget, the Director shall transmit recommendations
				to the head of such agency for strengthening its proposed budget with regard to
				the protection of such agency’s information infrastructure.
								(4)Each budget submitted by the head of an
				agency pursuant to paragraph (1) shall include—
									(A)a review of any threats to information
				technology for such agency;
									(B)a plan to secure the information
				infrastructure for such agency based on threats to information technology,
				using the National Institute of Standards and Technology guidelines and
				recommendations;
									(C)a review of compliance by such agency
				with any previous year plan described in subparagraph (B); and
									(D)a report on the development of the
				credentialing process to enable secure authentication of identity and
				authorization for access to the information infrastructure of such
				agency.
									(5)The Director of the National Office for
				Cyberspace may recommend to the President monetary penalties or incentives
				necessary to encourage and maintain accountability of any agency, or senior
				agency official, for efforts to secure the information infrastructure of such
				agency.
								3556.Agency
				responsibilities
							(a)In
				generalThe head of each
				agency shall—
								(1)be responsible
				for—
									(A)providing
				information security protections commensurate with the risk and magnitude of
				the harm resulting from unauthorized access, use, disclosure, disruption,
				modification, or destruction of—
										(i)information
				collected or maintained by or on behalf of the agency; and
										(ii)information infrastructure used or operated
				by an agency or by a contractor of an agency or other organization on behalf of
				an agency;
										(B)complying with the
				requirements of this subchapter and related policies, procedures, standards,
				and guidelines, including—
										(i)the regulations
				promulgated under section 3554 and the information security standards
				promulgated under section 3558;
										(ii)information
				security standards and guidelines for national security systems issued in
				accordance with law and as directed by the President; and
										(iii)ensuring the standards implemented for
				information infrastructure and national security systems under the agency head
				are complementary and uniform, to the extent practicable; and
										(C)ensuring that
				information security management processes are integrated with agency strategic
				and operational planning processes;
									(2)ensure that senior agency officials provide
				information security for the information and information infrastructure that
				support the operations and assets under their control, including
				through—
									(A)assessing the risk and magnitude of the
				harm that could result from the unauthorized access, use, disclosure,
				disruption, modification, or destruction of such information or information
				infrastructure;
									(B)determining the levels of information
				security appropriate to protect such information and information infrastructure
				in accordance with regulations promulgated under section 3554 and standards
				promulgated under section 3558, for information security classifications and
				related requirements;
									(C)implementing
				policies and procedures to cost effectively reduce risks to an acceptable
				level; and
									(D)continuously
				testing and evaluating information security controls and techniques to ensure
				that they are effectively implemented;
									(3)delegate to an agency official, designated
				as the Chief Information Security Officer, under the authority
				of the agency Chief Information Officer the responsibility to oversee agency
				information security and the authority to ensure and enforce compliance with
				the requirements imposed on the agency under this subchapter, including—
									(A)overseeing the
				establishment and maintenance of a security operations capability on an
				automated and continuous basis that can—
										(i)assess the state of compliance of all
				networks and systems with prescribed controls issued pursuant to section 3558
				and report immediately any variance therefrom and, where appropriate and with
				the approval of the agency Chief Information Officer, shut down systems that
				are found to be non-compliant;
										(ii)detect, report,
				respond to, contain, and mitigate incidents that impair adequate security of
				the information and information infrastructure, in accordance with policy
				provided by the Director of the National Office for Cyberspace, in consultation
				with the Chief Information Officers Council, and guidance from the National
				Institute of Standards and Technology;
										(iii)collaborate with
				the National Office for Cyberspace and appropriate public and private sector
				security operations centers to address incidents that impact the security of
				information and information infrastructure that extend beyond the control of
				the agency; and
										(iv)not later than 24
				hours after discovery of any incident described under subparagraph (A)(ii),
				unless otherwise directed by policy of the National Office for Cyberspace,
				provide notice to the appropriate security operations center, the National
				Cyber Investigative Joint Task Force, and the Inspector General of the
				agency;
										(B)developing,
				maintaining, and overseeing an agency wide information security program as
				required by subsection (b);
									(C)developing,
				maintaining, and overseeing information security policies, procedures, and
				control techniques to address all applicable requirements, including those
				issued under sections 3555 and 3558;
									(D)training and
				overseeing personnel with significant responsibilities for information security
				with respect to such responsibilities; and
									(E)assisting senior
				agency officials concerning their responsibilities under paragraph (2);
									(4)ensure that the
				agency has trained and cleared personnel sufficient to assist the agency in
				complying with the requirements of this subchapter and related policies,
				procedures, standards, and guidelines;
								(5)ensure that the
				Chief Information Security Officer, in coordination with other senior agency
				officials, reports biannually to the agency head on the effectiveness of the
				agency information security program, including progress of remedial actions;
				and
								(6)ensure that the Chief Information Security
				Officer possesses necessary qualifications, including education, professional
				certifications, training, experience, and the security clearance required to
				administer the functions described under this subchapter; and has information
				security duties as the primary duty of that official.
								(b)Agency
				programEach agency shall
				develop, document, and implement an agencywide information security program,
				approved by the Director of the National Office for Cyberspace under section
				3555(a)(5), to provide information security for the information and information
				infrastructure that support the operations and assets of the agency, including
				those provided or managed by another agency, contractor, or other source, that
				includes—
								(1)continuous automated technical monitoring
				of information infrastructure used or operated by an agency or by a contractor
				of an agency or other organization on behalf of an agency to assure conformance
				with regulations promulgated under section 3554 and standards promulgated under
				section 3558;
								(2)testing of the effectiveness of security
				controls that are commensurate with risk (as defined by the National Institute
				of Standards and Technology and the National Office for Cyberspace) for agency
				information infrastructure;
								(3)policies and
				procedures that—
									(A)mitigate and remediate, to the extent
				practicable, information security vulnerabilities based on the risk posed to
				the agency;
									(B)cost effectively
				reduce information security risks to an acceptable level;
									(C)ensure that information security is
				addressed throughout the life cycle of each agency information system and
				information infrastructure;
									(D)ensure compliance
				with—
										(i)the requirements
				of this subchapter;
										(ii)policies and
				procedures as may be prescribed by the Director of the National Office for
				Cyberspace, and information security standards promulgated under section
				3558;
										(iii)minimally
				acceptable system configuration requirements, as determined by the Director of
				the National Office for Cyberspace; and
										(iv)any other applicable requirements,
				including—
											(I)standards and
				guidelines for national security systems issued in accordance with law and as
				directed by the President;
											(II)the policy of the
				Director of the National Office for Cyberspace;
											(III)the National
				Institute of Standards and Technology guidance; and
											(IV)the Chief
				Information Officers Council recommended approaches;
											(E)develop, maintain,
				and oversee information security policies, procedures, and control techniques
				to address all applicable requirements, including those issued under sections
				3555 and 3558; and
									(F)ensure the
				oversight and training of personnel with significant responsibilities for
				information security with respect to such responsibilities;
									(4)ensuring that the
				agency has trained and cleared personnel sufficient to assist the agency in
				complying with the requirements of this subchapter and related policies,
				procedures, standards, and guidelines;
								(5)to the extent
				practicable, automated and continuous technical monitoring for testing, and
				evaluation of the effectiveness and compliance of information security
				policies, procedures, and practices, including—
									(A)management, operational, and technical
				controls of every information infrastructure identified in the inventory
				required under section 3505(b); and
									(B)management,
				operational, and technical controls relied on for an evaluation under section
				3556;
									(6)a process for
				planning, implementing, evaluating, and documenting remedial action to address
				any deficiencies in the information security policies, procedures, and
				practices of the agency;
								(7)to the extent
				practicable, continuous automated technical monitoring for detecting,
				reporting, and responding to security incidents, consistent with standards and
				guidelines issued by the Director of the National Office for Cyberspace,
				including—
									(A)mitigating risks
				associated with such incidents before substantial damage is done;
									(B)notifying and
				consulting with the appropriate security operations response center; and
									(C)notifying and
				consulting with, as appropriate—
										(i)law enforcement
				agencies and relevant Offices of Inspectors General;
										(ii)the National
				Office for Cyberspace; and
										(iii)any other agency
				or office, in accordance with law or as directed by the President; and
										(8)plans and procedures to ensure continuity
				of operations for information infrastructure that support the operations and
				assets of the agency.
								(c)Agency
				reportingEach agency shall—
								(1)submit an annual
				report on the adequacy and effectiveness of information security policies,
				procedures, and practices, and compliance with the requirements of this
				subchapter, including compliance with each requirement of subsection (b)
				to—
									(A)the National
				Office for Cyberspace;
									(B)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
									(C)the Committee on
				Oversight and Government Reform of the House of Representatives;
									(D)other appropriate
				authorization and appropriations committees of Congress; and
									(E)the Comptroller
				General;
									(2)address the
				adequacy and effectiveness of information security policies, procedures, and
				practices in plans and reports relating to—
									(A)annual agency
				budgets;
									(B)information
				resources management of this subchapter;
									(C)information
				technology management under this chapter;
									(D)program
				performance under sections 1105 and 1115 through 1119 of title 31, and sections
				2801 and 2805 of title 39;
									(E)financial
				management under chapter 9 of title 31, and the Chief Financial Officers Act of
				1990 (31 U.S.C. 501 note; Public Law 101–576) (and the amendments made by that
				Act);
									(F)financial
				management systems under the Federal Financial Management Improvement Act (31
				U.S.C. 3512 note); and
									(G)internal
				accounting and administrative controls under section 3512 of title 31;
				and
									(3)report any
				significant deficiency in a policy, procedure, or practice identified under
				paragraph (1) or (2)—
									(A)as a material
				weakness in reporting under section 3512 of title 31; and
									(B)if relating to
				financial management systems, as an instance of a lack of substantial
				compliance under the Federal Financial Management Improvement Act (31 U.S.C.
				3512 note).
									(d)Performance
				plan(1)In
				addition to the requirements of subsection (c), each agency, in consultation
				with the National Office for Cyberspace, shall include as part of the
				performance plan required under section 1115 of title 31 a description of the
				resources, including budget, staffing, and training, that are necessary to
				implement the program required under subsection (b).
								(2)The description under paragraph (1)
				shall be based on the risk assessments required under subsection (a)(2).
								(e)Public notice
				and commentEach agency shall provide the public with timely
				notice and opportunities for comment on proposed information security policies
				and procedures to the extent that such policies and procedures affect
				communication with the public.
							3557.Annual independent
				audit
							(a)In
				general(1)Each year each agency
				shall have performed an independent audit of the information security program
				and practices of that agency to determine the effectiveness of such program and
				practices.
								(2)Each audit under this section shall
				include—
									(A)testing of the effectiveness of the
				information infrastructure of the agency for automated, continuous monitoring
				of the state of compliance of its information infrastructure with regulations
				promulgated under section 3554 and standards promulgated under section 3558 in
				a representative subset of—
										(i)the information infrastructure used or
				operated by the agency; and
										(ii)the information infrastructure used,
				operated, or supported on behalf of the agency by a contractor of the agency, a
				subcontractor (at any tier) of such contractor, or any other entity;
										(B)an assessment (made on the basis of
				the results of the testing) of compliance with—
										(i)the requirements of this
				subchapter; and
										(ii)related information security
				policies, procedures, standards, and guidelines;
										(C)separate assessments, as appropriate,
				regarding information security relating to national security systems;
				and
									(D)a conclusion regarding whether the
				information security controls of the agency are effective, including an
				identification of any significant deficiencies in such controls.
									(3)Each audit under this section shall
				be performed in accordance with applicable generally accepted Government
				auditing standards.
								(b)Independent
				auditorSubject to subsection (c)—
								(1)for each agency
				with an Inspector General appointed under the Inspector General Act of 1978 or
				any other law, the annual audit required by this section shall be performed by
				the Inspector General or by an independent external auditor, as determined by
				the Inspector General of the agency; and
								(2)for each agency to
				which paragraph (1) does not apply, the head of the agency shall engage an
				independent external auditor to perform the audit.
								(c)National
				security systemsFor each agency operating or exercising control
				of a national security system, that portion of the audit required by this
				section directly relating to a national security system shall be
				performed—
								(1)only by an entity
				designated head; and
								(2)in such a manner
				as to ensure appropriate protection for information associated with any
				information security vulnerability in such system commensurate with the risk
				and in accordance with all applicable laws.
								(d)Existing
				auditsThe audit required by this section may be based in whole
				or in part on another audit relating to programs or practices of the applicable
				agency.
							(e)Agency
				reporting(1)Each year, not later
				than such date established by the Director of the National Office for
				Cyberspace, the head of each agency shall submit to the Director the results of
				the audit required under this section.
								(2)To the extent an audit required under
				this section directly relates to a national security system, the results of the
				audit submitted to the Director of the National Office for Cyberspace shall
				contain only a summary and assessment of that portion of the audit directly
				relating to a national security system.
								(f)Protection of
				informationAgencies and auditors shall take appropriate steps to
				ensure the protection of information which, if disclosed, may adversely affect
				information security. Such protections shall be commensurate with the risk and
				comply with all applicable laws and regulations.
							(g)National Office
				for Cyberspace reports to congress(1)The Director of the
				National Office for Cyberspace shall summarize the results of the audits
				conducted under this section in the annual report to Congress required under
				section 3555(a)(8).
								(2)The Director’s report to Congress under
				this subsection shall summarize information regarding information security
				relating to national security systems in such a manner as to ensure appropriate
				protection for information associated with any information security
				vulnerability in such system commensurate with the risk and in accordance with
				all applicable laws.
								(3)Audits and any other descriptions of
				information infrastructure under the authority and control of the Director of
				Central Intelligence or of National Foreign Intelligence Programs systems under
				the authority and control of the Secretary of Defense shall be made available
				to Congress only through the appropriate oversight committees of Congress, in
				accordance with applicable laws.
								(h)Comptroller
				generalThe Comptroller
				General shall periodically evaluate and report to Congress on—
								(1)the adequacy and
				effectiveness of agency information security policies and practices; and
								(2)implementation of
				the requirements of this subchapter.
								(i)Contractor
				auditsEach year each
				contractor that operates, uses, or supports an information system or
				information infrastructure on behalf of an agency and each subcontractor of
				such contractor—
								(1)shall conduct an
				audit using an independent external auditor in accordance with subsection (a),
				including an assessment of compliance with the applicable requirements of this
				subchapter; and
								(2)shall submit the
				results of such audit to such agency not later than such date established by
				the Agency.
								3558.Responsibilities
				for Federal information systems standards
							(a)Requirement To
				Prescribe Standards
								(1)In
				general
									(A)RequirementExcept as provided under paragraph (2), the
				Secretary of Commerce shall, on the basis of proposed standards developed by
				the National Institute of Standards and Technology pursuant to paragraphs (2)
				and (3) of section 20(a) of the National Institute of Standards and Technology
				Act (15 U.S.C. 278g–3(a)) and in consultation with the Secretary of Homeland
				Security, promulgate information security standards pertaining to Federal
				information systems.
									(B)Required
				standardsStandards promulgated under subparagraph (A) shall
				include—
										(i)standards that
				provide minimum information security requirements as determined under section
				20(b) of the National Institute of Standards and Technology Act (15 U.S.C.
				278g–3(b)); and
										(ii)such standards that are otherwise necessary
				to improve the efficiency of operation or security of Federal information
				systems.
										(C)Required
				standards bindingInformation security standards described under
				subparagraph (B) shall be compulsory and binding.
									(2)Standards and
				guidelines for national security systemsStandards and guidelines
				for national security systems, as defined under section 3552(b), shall be
				developed, promulgated, enforced, and overseen as otherwise authorized by law
				and as directed by the President.
								(b)Application of
				More Stringent StandardsThe head of an agency may employ
				standards for the cost-effective information security for all operations and
				assets within or under the supervision of that agency that are more stringent
				than the standards promulgated by the Secretary of Commerce under this section,
				if such standards—
								(1)contain, at a
				minimum, the provisions of those applicable standards made compulsory and
				binding by the Secretary; and
								(2)are otherwise
				consistent with policies and guidelines issued under section 3555.
								(c)Requirements
				Regarding Decisions by the Secretary
								(1)DeadlineThe
				decision regarding the promulgation of any standard by the Secretary of
				Commerce under subsection (b) shall occur not later than 6 months after the
				submission of the proposed standard to the Secretary by the National Institute
				of Standards and Technology, as provided under section 20 of the National
				Institute of Standards and Technology Act (15 U.S.C. 278g–3).
								(2)Notice and
				commentA decision by the Secretary of Commerce to significantly
				modify, or not promulgate, a proposed standard submitted to the Secretary by
				the National Institute of Standards and Technology, as provided under section
				20 of the National Institute of Standards and Technology Act (15 U.S.C.
				278g–3), shall be made after the public is given an opportunity to comment on
				the Secretary’s proposed decision.
								3559.Federal information
				security incident center
							(a)In
				GeneralThe Director of the National Office for Cyberspace shall
				ensure the operation of a central Federal information security incident center
				to—
								(1)provide timely technical assistance to
				operators of agency information systems and information infrastructure
				regarding security incidents, including guidance on detecting and handling
				information security incidents;
								(2)compile and
				analyze information about incidents that threaten information security;
								(3)inform operators of agency information
				systems and information infrastructure about current and potential information
				security threats, and vulnerabilities; and
								(4)consult with the
				National Institute of Standards and Technology, agencies or offices operating
				or exercising control of national security systems (including the National
				Security Agency), and such other agencies or offices in accordance with law and
				as directed by the President regarding information security incidents and
				related matters.
								(b)National
				Security SystemsEach agency operating or exercising control of a
				national security system shall share information about information security
				incidents, threats, and vulnerabilities with the Federal information security
				incident center to the extent consistent with standards and guidelines for
				national security systems, issued in accordance with law and as directed by the
				President.
							(c)Review and
				approvalIn coordination with the Administrator for Electronic
				Government and Information Technology, the Director of the National Office for
				Cyberspace shall review and approve the policies, procedures, and guidance
				established in this subchapter to ensure that the incident center has the
				capability to effectively and efficiently detect, correlate, respond to,
				contain, mitigate, and remediate incidents that impair the adequate security of
				the information systems and information infrastructure of more than one agency.
				To the extent practicable, the capability shall be continuous and technically
				automated.
							3560.National
				security systemsThe head of
				each agency operating or exercising control of a national security system shall
				be responsible for ensuring that the agency—
							(1)provides
				information security protections commensurate with the risk and magnitude of
				the harm resulting from the unauthorized access, use, disclosure, disruption,
				modification, or destruction of the information contained in such
				system;
							(2)implements
				information security policies and practices as required by standards and
				guidelines for national security systems, issued in accordance with law and as
				directed by the President; and
							(3)complies with the
				requirements of this
				subchapter.
							.
			102.Information
			 security acquisition requirementsChapter 113 of title 40, United States Code,
			 is amended by adding at the end of subchapter II the following new
			 section:
				
					11319.Information
				security acquisition requirements.
						(a)ProhibitionNotwithstanding any other provision of law,
				beginning one year after the date of the enactment of the
				Executive Cyberspace Coordination Act of
				2011, no agency may enter into a contract, an order under a
				contract, or an interagency agreement for—
							(1)the collection,
				use, management, storage, or dissemination of information on behalf of the
				agency;
							(2)the use or operation of an information
				system or information infrastructure on behalf of the agency; or
							(3)information
				technology;
							unless
				such contract, order, or agreement includes requirements to provide effective
				information security that supports the operations and assets under the control
				of the agency, in compliance with the policies, standards, and guidance
				developed under subsection (b), and otherwise ensures compliance with this
				section.(b)Coordination of
				secure acquisition policies
							(1)In
				generalThe Director of the Office of Management and Budget, in
				consultation with the Director of the National Institute of Standards and
				Technology, the Director of the National Office for Cyberspace, and the
				Administrator of General Services, shall oversee the development and
				implementation of policies, standards, and guidance, including through
				revisions to the Federal Acquisition Regulation and the Department of Defense
				supplement to the Federal Acquisition Regulation, to cost effectively enhance
				agency information security, including—
								(A)minimum
				information security requirements for agency procurement of information
				technology products and services; and
								(B)approaches for
				evaluating and mitigating significant supply chain security risks associated
				with products or services to be acquired by agencies.
								(2)ReportNot later than two years after the date of
				the enactment of the Executive Cyberspace
				Coordination Act of 2011, the Director of the Office of
				Management and Budget shall submit to Congress a report describing—
								(A)actions taken to
				improve the information security associated with the procurement of products
				and services by the Federal Government; and
								(B)plans for
				overseeing and coordinating efforts of agencies to use best practice approaches
				for cost-effectively purchasing more secure products and services.
								(c)Vulnerability
				assessments of major systems
							(1)Requirement for
				initial vulnerability assessmentsThe Director of the Office of Management
				and Budget shall require each agency to conduct an initial vulnerability
				assessment for any major system and its significant items of supply prior to
				the development of the system. The initial vulnerability assessment of a major
				system and its significant items of supply shall include use of an
				analysis-based approach to—
								(A)identify
				vulnerabilities;
								(B)define
				exploitation potential;
								(C)examine the
				system's potential effectiveness;
								(D)determine overall
				vulnerability; and
								(E)make
				recommendations for risk reduction.
								(2)Subsequent
				vulnerability assessments
								(A)The Director shall require a subsequent
				vulnerability assessment of each major system and its significant items of
				supply within a program if the Director determines that circumstances warrant
				the issuance of an additional vulnerability assessment.
								(B)Upon the request
				of a congressional committee, the Director may require a subsequent
				vulnerability assessment of a particular major system and its significant items
				of supply within the program.
								(C)Any subsequent
				vulnerability assessment of a major system and its significant items of supply
				shall include use of an analysis-based approach and, if applicable, a
				testing-based approach, to monitor the exploitation potential of such system
				and reexamine the factors described in subparagraphs (A) through (E) of
				paragraph (1).
								(3)Congressional
				oversightThe Director shall provide to the appropriate
				congressional committees a copy of each vulnerability assessment conducted
				under paragraph (1) or (2) not later than 10 days after the date of the
				completion of such assessment.
							(d)DefinitionsIn
				this section:
							(1)Item of
				supplyThe term item of supply—
								(A)means any
				individual part, component, subassembly, assembly, or subsystem integral to a
				major system, and other property which may be replaced during the service life
				of the major system, including a spare part or replenishment part; and
								(B)does not include
				packaging or labeling associated with shipment or identification of an
				item.
								(2)Vulnerability
				assessmentThe term vulnerability assessment means
				the process of identifying and quantifying vulnerabilities in a major system
				and its significant items of supply.
							(3)Major
				systemThe term major system has the meaning given
				that term in section 4 of the Office of Federal Procurement Policy Act (41
				U.S.C.
				403).
							.
			103.Technical and
			 conforming amendments
				(a)Table of
			 sections in title 44The
			 table of sections for chapter 35 of title 44, United States Code, is amended by
			 striking the matter relating to subchapters II and III and inserting the
			 following:
					
						
							Subchapter II—Information security
							3551. Purposes.
							3552. Definitions.
							3553. National Office for Cyberspace.
							3554. Federal Cybersecurity Practice Board.
							3555. Authority and functions of the Director of the National
				Office for Cyberspace.
							3556. Agency responsibilities.
							3557. Annual independent audit.
							3558. Responsibilities for Federal information systems
				standards.
							3559. Federal information security incident center.
							3560. National security
				systems.
						
						.
				(b)Table of
			 sections in title 40The
			 table of sections for chapter 113 of title 40, United States Code, is amended
			 by inserting after the item relating to section 11318 the following new
			 item:
					
						
							Sec. 11319. Information security
				acquisition
				requirements.
						
						.
				(c)Other
			 references
					(1)Section
			 1001(c)(1)(A) of the Homeland Security Act of 2002 (6 U.S.C. 511(c)(1)(A)) is
			 amended by striking section 3532(3) and inserting section
			 3552(b).
					(2)Section 2222(j)(6)
			 of title 10, United States Code, is amended by striking section
			 3542(b)(2)) and inserting section 3552(b).
					(3)Section 2223(c)(3)
			 of title 10, United States Code, is amended, by striking section
			 3542(b)(2)) and inserting section 3552(b).
					(4)Section 2315 of
			 title 10, United States Code, is amended by striking section
			 3542(b)(2)) and inserting section 3552(b).
					(5)Section 20 of the
			 National Institute of Standards and Technology Act (15 U.S.C. 278g–3) is
			 amended—
						(A)in subsections
			 (a)(2) and (e)(5), by striking section 3532(b)(2) and inserting
			 section 3552(b);
						(B)in subsection
			 (e)(2), by striking section 3532(1) and inserting section
			 3552(b); and
						(C)in subsections
			 (c)(3) and (d)(1), by striking section 11331 of title 40 and
			 inserting section 3558 of title 44.
						(6)Section 8(d)(1) of
			 the Cyber Security Research and Development Act (15 U.S.C. 7406(d)(1)) is
			 amended by striking section 3534(b) and inserting section
			 3556(b).
					(d)Repeal
					(1)Subchapter III of
			 chapter 113 of title 40, United States Code, is repealed.
					(2)The table of
			 sections for chapter 113 of such title is amended by striking the matter
			 relating to subchapter III.
					(e)Executive
			 schedule pay rateSection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following:
					
							Director of the National Office for
				  Cyberspace.
						.
				(f)Membership on
			 the National Security CouncilSection 101(a) of the National Security Act
			 of 1947 (50 U.S.C. 402(a)) is amended—
					(1)by redesignating paragraphs (7) and (8) as
			 paragraphs (8) and (9), respectively; and
					(2)by inserting after
			 paragraph (6) the following:
						
							(7)the Director of the National Office for
				Cyberspace;
							.
					104.Effective
			 date
				(a)In
			 generalUnless otherwise
			 specified in this section, this title (including the amendments made by this
			 title) shall take effect 30 days after the date of enactment of this
			 Act.
				(b)National Office
			 for CyberspaceSection 3553
			 of title 44, United States Code, as added by section 101 of this title, shall
			 take effect 180 days after the date of enactment of this Act.
				(c)Federal
			 Cybersecurity Practice BoardSection 3554 of title 44, United
			 States Code, as added by section 101 of this title, shall take effect one year
			 after the date of enactment of this Act.
				IIFederal Chief
			 Technology Officer
			201.Office of the
			 Chief Technology Officer
				(a)Establishment
			 and staff
					(1)Establishment
						(A)In
			 generalThere is established in the Executive Office of the
			 President an Office of the Federal Chief Technology Officer (in this section
			 referred to as the Office).
						(B)Head of the
			 Office
							(i)Federal Chief
			 Technology OfficerThe President shall appoint a Federal Chief
			 Technology Officer (in this section referred to as the Federal
			 CTO) who shall be the head of the Office.
							(ii)CompensationSection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following:
								
										Federal Chief Technology
				  Officer.
									.
							(2)Staff of the
			 OfficeThe President may
			 appoint additional staff members to the Office.
					(b)Duties of the
			 officeThe functions of the Federal CTO are the following:
					(1)Undertake fact-gathering, analysis, and
			 assessment of the Federal Government’s information technology infrastructures,
			 information technology strategy, and use of information technology, and provide
			 advice on such matters to the President, heads of Federal departments and
			 agencies, and government chief information officers and chief technology
			 officers.
					(2)Lead an
			 interagency effort, working with the chief technology and chief information
			 officers of each of the Federal departments and agencies, to develop and
			 implement a planning process to ensure that they use best-in-class
			 technologies, share best practices, and improve the use of technology in
			 support of Federal Government requirements.
					(3)Advise the President on information
			 technology considerations with regard to Federal budgets and with regard to
			 general coordination of the research and development programs of the Federal
			 Government for information technology-related matters.
					(4)Promote
			 technological innovation in the Federal Government, and encourage and oversee
			 the adoption of robust cross-governmental architectures and standards-based
			 information technologies, in support of effective operational and management
			 policies, practices, and services across Federal departments and agencies and
			 with the public and external entities.
					(5)Establish
			 cooperative public-private sector partnership initiatives to achieve knowledge
			 of technologies available in the marketplace that can be used for improving
			 governmental operations and information technology research and development
			 activities.
					(6)Gather timely and
			 authoritative information concerning significant developments and trends in
			 information technology, and in national priorities, both current and
			 prospective, and analyze and interpret the information for the purpose of
			 determining whether the developments and trends are likely to affect
			 achievement of the priority goals of the Federal Government.
					(7)Develop, review, revise, and recommend
			 criteria for determining information technology activities warranting Federal
			 support, and recommend Federal policies designed to advance the development and
			 maintenance of effective and efficient information technology capabilities,
			 including human resources, at all levels of government, academia, and industry,
			 and the effective application of the capabilities to national needs.
					(8)Any other functions and activities that the
			 President may assign to the Federal CTO.
					(c)Policy Planning;
			 Analysis and AdviceThe
			 Office shall serve as a source of analysis and advice for the President and
			 heads of Federal departments and agencies with respect to major policies,
			 plans, and programs of the Federal Government in accordance with the functions
			 described in
			 subsection (b).
				(d)Coordination of
			 the Office with other entities
					(1)Federal CTO on
			 Domestic Policy CouncilThe Federal CTO shall be a member of the
			 Domestic Policy Council.
					(2)Federal CTO on
			 Cyber Security Practice BoardThe Federal CTO shall be a member
			 of the Federal Cybersecurity Practice Board.
					(3)Obtain
			 information from agenciesThe
			 Office may secure, directly from any department or agency of the United States,
			 information necessary to enable the Federal CTO to carry out this section. On
			 request of the Federal CTO, the head of the department or agency shall furnish
			 the information to the Office, subject to any applicable limitations of Federal
			 law.
					(4)Staff of Federal
			 AgenciesOn request of the Federal CTO, to assist the Office in
			 carrying out the duties of the Office, the head of any Federal department or
			 agency may detail personnel, services, or facilities of the department or
			 agency to the Office.
					(e)Annual
			 Report
					(1)Publication and
			 ContentsThe Federal CTO shall publish, in the Federal Register
			 and on a public Internet website of the Federal CTO, an annual report that
			 includes the following:
						(A)Information on
			 programs to promote the development of technological innovations.
						(B)Recommendations
			 for the adoption of policies to encourage the generation of technological
			 innovations.
						(C)Information on the
			 activities and accomplishments of the Office in the year covered by the
			 report.
						(2)SubmissionThe Federal CTO shall submit each report
			 under paragraph (1) to—
						(A)the
			 President;
						(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
						(C)the Committee on
			 Science and Technology of the House of Representatives; and
						(D)the Committee on
			 Commerce, Science, and Transportation of the Senate.
						IIIStrengthening
			 Cybersecurity for Critical Infrastructure
			301.DefinitionsIn this title:
				(1)Critical
			 information infrastructureThe term critical information
			 infrastructure means the electronic information and communications
			 systems, software, and assets that control, protect, process, transmit,
			 receive, program, or store information in any form, including data, voice, and
			 video, relied upon by critical infrastructure, industrial control systems such
			 as supervisory control and data acquisition systems, and programmable logic
			 controllers. This shall also include such systems of the Federal
			 Government.
				(2)SecretaryThe term Secretary means the
			 Secretary of Homeland Security.
				302.Authority of
			 Secretary
				(a)In
			 generalThe Secretary shall
			 have primary authority, in consultation with the Director of the National
			 Office for Cyberspace and the Federal Cyberspace Practice Board, in the
			 executive branch of the Federal Government in creation, verification, and
			 enforcement of measures with respect to the protection of critical information
			 infrastructure, including promulgating risk-informed information security
			 practices and standards applicable to critical information infrastructures that
			 are not owned by or under the direct control of the Federal Government. The
			 Secretary should consult with appropriate private sector entities, including
			 private owners and operators of the affected infrastructure, to carry out this
			 section.
				(b)Other Federal
			 agenciesIn establishing
			 measures with respect to the protection of critical information infrastructure
			 the Secretary shall—
					(1)consult with the Secretary of Commerce, the
			 Secretary of Defense, the National Institute of Standards and Technology, and
			 other sector specific Federal regulatory agencies in exercising the authority
			 referred to in subsection (a); and
					(2)coordinate, though
			 the Executive Office of the President, with sector specific Federal regulatory
			 agencies, including the Federal Energy Regulatory Commission, in establishing
			 enforcement mechanisms under the authority referred to in subsection
			 (a).
					(c)Auditing
			 authorityThe Secretary
			 may—
					(1)conduct such audits as are necessary to
			 ensure that appropriate measures are taken to secure critical information
			 infrastructure;
					(2)issue such
			 subpoenas as are necessary to determine compliance with Federal regulatory
			 requirements for securing critical information infrastructure; and
					(3)authorize sector specific Federal
			 regulatory agencies to undertake such audits.
					
